DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a corrugated cross-sectional configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the plurality of substantially horizontal rows extends from the first side to the second side of the wall structure”.  However, claim 11, from which it depends, recites “a plurality of substantially horizontal rows of bracket members extending between the first side and the second side of the wall structure”.  Claim 13 appears to further limit the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krause (U.S. Patent No. 9,580,904) in view of Inglese (U.S. Publication No. 20022/0064951).
Regarding claims 1, 9-10 and 18, Krause discloses a bracket member (14, Fig. 7) for use in association with a building wall, the bracket member comprising a body wall (202) , the body wall having a top surface (210) and a bottom surface (212), as well as an inner end (214) and an outer end (216);  a first end wall (204) extending from the inner end of the body wall, the first end wall being one of oblique and perpendicular to the body wall; a second end wall (206) extending from the outer end of the body wall, the second end wall being one of oblique and perpendicular to the body wall, the second end wall having an inner surface (270) and an outer surface (272), with the inner surface facing toward the first end wall, and the outer surface facing in a direction opposite thereto.  Krause does not disclose an intumescent coating overlying the outer surface of the second end wall.  However, Inglese teaches that it is known to have a frame assembly (13, Fig. 10) comprising a bracket member for use in a building wall (Abstract) where intumescent coating can be employed over the components of the framing and wall to inhibit the ability of flames to spread (Para [0145]).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have employed the use of an intumescent coating over a substrate, on any side or even on the entire structural frame members of a wall to help inhibit the spread of fire or flames. 
Regarding claim 2, Krause discloses an end wall support member (304) overlying at least a portion of the inner surface of the second end wall.
Regarding claim 3, Krause discloses an end wall support member (302) overlying at least a portion of an outer surface of the first end wall.
Regarding claim 4, Krause discloses the first end wall (204) and the second end wall (206) are parallel to each other (Fig. 7).
Regarding claim 5, Krause discloses the body wall (202) is perpendicular to each of the first end wall (204) and the second end wall (206).
Regarding claim 6, Krause discloses the bracket member comprising of a plurality of pultruded fibers within a resin matrix (Col.6, lines 60-67; Col. 7, lines 1-62).  
Regarding claims 7 and 16, Krause in view of Inglese further discloses a plurality of the plurality of pultruded fibers that form the second end wall proximate the outer surface thereof (Cols.6-7).  It would have further been obvious to have an intumescent coating on the outer surface of the second end wall.
Regarding claims 8 and 17, Krause discloses the resin matrix as set forth above, but does not disclose the resin matrix including a filler comprising a hydrate.  However, Inglese further teaches that is known to frame system with brackets comprising of a resin matrix comprising fillers (Para [0004]- [0005]).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have had a bracket comprised of a resin matrix to include hydrate fillers to help produce continuous lengths of material in a pultrusion manufacturing process that is known.
Regarding claim 11, Krause discloses a wall construction (Figs. 1 and 11-12) comprising a wall structure (10, 20-22) having a first side and a second side, a lower end and an upper end, and an outer surface; a plurality of substantially horizontal rows of bracket members (14) extending between the first side and the second side of the wall structure, wherein the rows are spaced apart from each other between the lower end and the upper end thereof, each of the bracket members having: a body wall (202), the body wall having a top surface (210) and a bottom surface (212), as well as an inner end (214) and an outer end (216);  a first end wall (204) extending from the inner end of the body wall, the first end wall being one of oblique and perpendicular to the body wall; a second end wall (206) extending from the outer end of the body wall, the second end wall being one of oblique and perpendicular to the body wall, the second end wall having an inner surface (270) and an outer surface (272), with the inner surface facing toward the first end wall, and the outer surface facing in a direction opposite thereto; wherein the first end wall (204) overlies the outer surface of the wall structure (22) and is attached thereto;  an outer cladding (approximate 12, “not shown”; Col. 4, lines 38-56) overlying the wall structure, with the outer cladding overlying engaging the outer surface of the plurality of substantially horizontal rows of bracket members, and secured to the second end wall, wherein a plurality of voids are defined between the cladding and the second end wall of at least some of the plurality of substantially horizontal rows of bracket members.  Krause does not disclose an intumescent coating overlying the outer surface of the second end wall.  However, Inglese teaches that it is known to have a frame assembly (13, Fig. 10) comprising a bracket member for use in a building wall (Abstract) where intumescent coating can be employed over the components of the framing and wall to inhibit the ability of flames to spread (Para [0145]).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have employed the use of an intumescent coating over a substrate, on any side or even on the entire structural frame members of a wall to help inhibit the spread of fire or flames. 

Regarding claim 12, Krause discloses the second wall further includes an end wall support member (304) overlying at least a portion of the inner surface of the second wall of at least some of the plurality of substantially horizontal rows of bracket members.
Regarding claim 13, Krause discloses the plurality of substantially horizontal rows (approximate 14) extend from the first side to the second side of the wall structure (Fig. 1).
Regarding claim 14, Krause discloses the outer cladding as set forth above, but does not disclose the outer cladding comprising a corrugated cross-sectional configuration.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an outer cladding comprising a corrugated cross-sectional configuration to provide added strength to the panel, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
There would be no new or unpredictable results from having shapes that provide added strength.
Regarding claim 15, Krause discloses wherein insulation (12) is positioned between at least some of the adjacent ones of the plurality of substantially horizontal rows of bracket members (Figs. 11 and 12).
Regarding claim 16, Krause discloses a bracket member (14, Fig. 7) for use in association with a building wall, the bracket member comprising: - a body wall, the body wall having a top surface and a bottom surface, as well as an inner end and an outer end; - a first end wall extending from the inner end of the body wall, the first end wall being one of oblique and perpendicular to the body wall; - a second end wall extending from the outer end of the body wall, the second end wall being one of oblique and perpendicular to the body wall, the second end wall having an inner surface and an outer surface, with the inner surface facing toward the first end wall, and the outer surface facing in a direction opposite thereto; and - wherein the bracket member comprises a plurality of pultruded fibers within a resin matrix, and wherein at least some of the pultruded fibers that form the second end wall proximate the outer surface thereof have an intumescent coating.
Regarding claim 17, Krause discloses the resin matrix further includes a filler comprising a hydrate.
Regarding claim 18, Krause discloses the resin matrix for at least the portion forming the second end wall proximate the outer surface thereof further comprises an intumescent material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633